PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Studebaker & Brackett PC
8255 Greensboro Drive
Suite 300
Tysons, VA 22102






In re Application of TAKAKI et al.
Application No.: 16/075,158
Filed: 3 Aug 2018
For:  MANUFACTURING METHOD FOR A SEMICONDUCTOR DEVICE INCLUDING A POLYSILICON RESISTOR
::::::::


DECISION ON PETITION
TO WITHDRAW FINALITY OF OFFICE ACTION UNDER  CFR § 1.181




This is a decision in response to Applicant’s petition under CFR § 1.181 filed on March 31, 2021, requesting that the finality of the Office Action of February 2, 2021 be withdrawn.

The petition is GRANTED.

The petitioner asserts that the Office Action, issued on February 2, 2021, was made final prematurely because it contains a new ground of rejection not necessitated by amendment or was not based on information in an Information Disclosure Statement filed during the period set forth in 37 C.F.R § 1.97(c). It is requested that the finality of the Office Action of February 2, 2021 is improper pursuant to MPEP § 706.07(a) and should be withdrawn.

A review of the application file record reveals that claims 1-14 were rejected under 35 USC § 103 over Miyazaki in view of Chen, and new claim 15 was rejected under 35 USC § 103 over Miyazaki and Chen further in view of Kabe (US 2008/0032511). In addition, the February 2 Office Action rejects, for the first time, claims 1-14 under 35 USC § 103 over Miyazaki in view of Ishii (US 2005/0130332), and claim 15 under 35 USC § 103 over Miyazaki and Ishii further in view of Kiyota (US 2002/0115228). Thus, the rejection of claims 1-14 under 35 USC § 103 over Miyazaki and Ishii constitutes a new ground of rejection not necessitated by amendment because claims 1-14 were not amended by the October 22 Amendment. In addition, no Information 

For the above stated reason, the petition is granted and the finality of the Office Action of February 2, 2021 is hereby withdrawn. The record also reveals that there was a response to the office action received April 2, 2021 and an Advisory Action mailed May 5, 2021. As finality has been withdrawn, the Advisory Action is hereby vacated and the request for reconsideration is entered.

The above-identified application is being forwarded to the examiner for appropriate action.

Any question regarding this decision should be directed to Sue Purvis, Supervisory Patent Examiner, Art Unit 2813, at (571)272-1236.





/JOSEPH THOMAS/_______________________
Joseph Thomas, TC Director
Technology Center 2800
Semiconductors/Memory

/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800